—Determination confirmed, with fifty dollars costs and disbursements. The court has considered and passed upon the constitutional question involved. Respondent is stayed and restrained from taking any proceedings to carry out his order, dated August 7, 1934, for twenty days hereafter, and if within that time the petitioner appeals to the Court of Appeals the stay is continued during the pendency and until the final determination of such appeal, upon the condition that within the twenty days following the service of a copy of the order to be entered hereon the petitioner furnish to the respondent the information which it can obtain from Isenberg Farm Products Corporation about the utilization and prices involved in its dealings with its Pennsylvania producers. Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; Bliss; J., not voting.